Citation Nr: 0503210	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  95-28 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for chronic headaches, 
claimed as a residual of a concussion/closed head injury.

2.  Entitlement to service connection for bilateral hearing 
loss, claimed as a residual of a concussion/closed head 
injury.


REPRESENTATION

Appellant represented by:	Robert K. Gruber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to September 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the VA 
Regional Office (RO) in Denver, Colorado, that denied 
reopening a claim of entitlement to service connection for 
residuals of a head injury.

In April 1997, the Board reopened the claim, and in April 
1998, the Board denied the claim on the merits.  The veteran 
appealed the Board's April 1998 decision to the United States 
Court of Appeals for Veterans Claims (Court).  A February 
2000 Memorandum Decision by the Court vacated in part and 
remanded the Board's decision to the extent it denied 
headache and hearing-disorder residuals.  In September 2000 
and December 2003, the Board remanded the matter to the RO 
for additional development.  The case has been returned to 
the Board for further appellate review.

In January 2003, the veteran appeared at the Denver RO and 
testified at a video-conference hearing before the 
undersigned Veterans Law Judge sitting in Washington, DC.  A 
transcript of the hearing is of record.

The issue of entitlement to service connection for bilateral 
hearing loss, claimed as a residual of a concussion/closed 
head injury, is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


FINDING OF FACT

Chronic headaches resulted from an injury in service.


CONCLUSION OF LAW

The criteria for service connection for chronic headaches, 
claimed as a residual of a concussion/closed head injury, 
have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION
 
There is no prejudice to the veteran in deciding the claim at 
this time.  VA has satisfied its duty to notify and assist to 
the extent necessary to allow for a grant of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).
 
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303.  
 
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Various examinations and treatment records show the veteran 
currently suffers from chronic headaches, and he claims they 
are due to an in-service head injury he experienced prior to 
service separation.  

The veteran has experienced at least two head traumas.  The 
service medical records suggest he experienced a laceration 
wound to the forehead in September 1976 prior to service 
separation.  The post-service medical records document he 
experienced a head injury in December 1987.

There are conflicting medical opinions of record addressing 
the etiology of the veteran's recurrent headaches.  For 
example, a treating neurologist opined in February 1995 that 
very little, if any, of the veteran's current disability can 
be attributed to the earlier in-service head injury.  The 
June 1997 VA examiner, however, was more hesitant to 
attribute current symptomatology to the more recent and 
better-documented head injury, stating that "it is 
impossible to determine what degree of the headaches are due 
to [the] 1976 head injury versus the 1987 head injury."  The 
March 2002 VA examiner noted that post-concussive headaches 
are very common and flatly concluded that it was at least as 
likely as not that the veteran developed a headache disorder 
following the original head injury in service.                       

The evidence in this case is so evenly balanced so as to 
warrant application of the benefit of the doubt rule.  The 
Board finds that the evidence of record is in equipoise and 
entitlement to service connection for chronic headaches must 
be granted.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for chronic headaches, 
claimed as a residual of a concussion/closed head injury, is 
granted.


REMAND

A remand is required for compliance with VA's duty to assist.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

During service, the veteran underwent an audiogram in 
September 1976.  This report is in graph form only, which the 
Board is unable to interpret.  See Kelly v. Brown, 7 Vet. 
App. 471 (1995) (the Board may not interpret graphical 
representations of audiometric data).  Accordingly, on remand 
the RO should make arrangements to have this graph 
interpreted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Arrange for an appropriate VA 
examiner to review and interpret the in-
service audiometer graph, dated September 
28, 1976.  The examiner should 
specifically report the auditory 
thresholds in the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz for both ears.  
If available, speech recognition scores 
using the Maryland CNC test should also 
be reported.  

2.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his attorney should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


